485 Pa. 313 (1977)
402 A.2d 500
Daniel J. McCUSKER, Petitioner,
v.
COMMONWEALTH of Pennsylvania.
Supreme Court of Pennsylvania.
September 21, 1977.
*314 Joseph W. Mullin, Public Defender, Huntingdon, for petitioner.
Stewart L. Kurtz, Dist. Atty., Huntingdon, for respondent.

ORDER
PER CURIAM.
The record in the instant case reveals that appellant, Daniel J. McCusker, was not informed of his right to file post-verdict motions following the acceptance of his plea of nolo-contendere.
Therefore, judgment of the sentence is vacated and the case is remanded for the filing of post-verdict motions nunc pro tunc. See Pa.R.Crim.P. 1123(a), (b) and (c); Commonwealth v. Tate, 464 Pa. 25, 346 A.2d 1 (1975). Following disposition of said motions by the trial court, either side shall be entitled to file a new appeal.